Citation Nr: 1224069	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  06-16 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to an increased (compensable) rating for tension headaches.

4.  Entitlement to an increased (compensable) rating for irritable bowel syndrome.

5.  Entitlement to an increased (compensable) for a right knee disability.

6.  Entitlement to an increased rating in excess of 20 percent for gout.

7.  Entitlement to a higher initial than 10 percent for orthopedic manifestations of a cervical spine disability.

8.  Entitlement to a higher initial than 10 percent for neurological manifestations of a cervical spine disability affecting the right upper extremity.

9.  Entitlement to an increased rating in excess of 10 percent for a lumbar spine disability.

10.  Entitlement to an increased rating for a left knee disability, rated as 0 percent disabling for the period prior to April 18, 2005, as 10 percent disabling for the period from April 18, 2005 to July 9, 2009, and as 30 percent disabling since July 9, 2009.

11.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1979 to 
July 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that was prepared for the RO in Montgomery, Alabama.  During the pendency of the appeal, the Veteran relocated from Alabama to Texas.  Jurisdiction of his claims thereafter was transferred to the RO in Houston, Texas.

By an August 2010 rating decision, the RO increased the disability rating for the Veteran's left knee disability from 0 to 10 percent disabling, effective 
April 18, 2005, assigned a temporary 100 percent rating based upon left knee surgery requiring convalescence for the period from July 9, 2009, to 
August 30, 2010, and increased the disability rating for the left knee disability from 10 to 30 percent disabling, effective September 1, 2010.  The August 2010 rating decision also increased the disability rating for the Veteran's gout from 0 to 20 percent disabling, effective January 12, 2003, and awarded a separate 10 percent disability rating for the orthopedic manifestations of the cervical spine disability, effective September 26, 2003.

Although the RO granted a higher rating for service-connected left knee disability from September 1, 2010, and a higher rating for service-connected gout from January 12, 2003, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the appeals for increased disability ratings for a left knee disability and gout remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2012, the Veteran testified at a Board personal hearing conducted before the undersigned Veterans Law Judge in San Antonio, Texas.  A transcript of this hearing is of record.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).  


FINDINGS OF FACT

1.  The Veteran sustained a left hip injury in service.

2.  Symptoms of a left hip disorder were chronic in service.

3.  Symptoms of a left hip disorder have been continuous since service separation.

4.  The Veteran's currently diagnosed left hip disability is related to active service.

5.  The Veteran sustained a left ankle injury in service.

6.  Symptoms of a left ankle disorder were chronic in service.

7.  Symptoms of a left ankle disorder have been continuous since service separation.

8.  The Veteran's currently diagnosed left ankle disability is related to active service.

9.  For the entire increased rating period, the Veteran's tension headaches have been manifested by headaches that occur two to three times per week, and by prostrating headaches occurring no more than approximately six times per year; both the nonprostrating and the prostrating headaches are characterized by sensitivity to sound but are not associated with sensitivity to light, nausea, or vomiting.  

10.  Degenerative joint disease of the left knee was diagnosed on 
September 25, 2004 by X-ray studies

11.  For the increased rating period prior to April 18, 2005, the Veteran's left knee degenerative joint disease manifested pain and noncompensable limitation of motion.

12.  The Veteran is unable to obtain or maintain substantially gainful employment as a result of symptoms or impairments of his service-connected disabilities.

13.  Prior to the promulgation of a decision by the Board, the Veteran notified the Board in writing of his intent to withdraw his appeal concerning ratings for irritable bowel syndrome, right knee disability, gout, cervical spine disability, and lumbar spine disability. 

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a left hip disorder are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a left ankle disorder are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  For the entire increased rating period, resolving reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 10 percent for tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8199-8100 (2011).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 
10 percent disability rating for a left knee disability have been met for the increased rating period prior to April 18, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.400(o), Part 4, 4.7, 4.71a, DCs 5003, 5010 (2011).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.17, 4.18, 4.19 (2011).

6.  The criteria for withdrawal of an appeal concerning the issues of ratings for irritable bowel syndrome, right knee disability, gout, cervical spine disability (orthopedic and neurological manifestations), and lumbar spine disability by the Veteran (or authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the Board is granting in full the benefits sought on appeal.  The Veteran specifically indicated in writing in May 2012 that, if a TDIU were granted, his appeal would be satisfied and he was withdrawing all other issues on appeal.  In this case, because the Board is granting service connection for left ankle and left hip disorders, an increased rating of 10 percent for service-connected tension headaches, an increased rating of 10 percent for left knee disability, and a TDIU, the appeal as to all issues is fully satisfied, and the issues of increased ratings for irritable bowel syndrome, right knee disability, gout, cervical spine disability, and lumbar spine disability previously on appeal are withdrawn.  Moreover, the Board's grant of a 10 percent rating for tension headaches, while less than the schedular maximum rating, is a full grant of the benefits sought on appeal because the Veteran indicated at the Board personal hearing that a 10 percent rating would fully satisfy his appeal of this rating issue.  The Veteran also indicated that he is only asking for an increased rating for his left knee disability for the rating period prior to 
April 18, 2005, so a grant of 10 percent for that period also fully satisfies this issue.  Because the Veteran in this case has specifically expressed that the 10 percent ratings for tension headaches and left knee disability would fully satisfy those rating issues, and more generally that a grant of TDIU would fully satisfy the remaining issues on appeal, which he intended to withdraw from appeal upon the fulfillment of this condition, this case is distinguished from the general proposition in AB v. Brown, 6 Vet. App. 35 (1993), that a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, so partial grant of less than the maximum the benefit does not extinguish the appeal.

The Board notes that the Veteran is currently receiving benefits from the Social Security Administration (SSA).  The SSA decision is part of the record; however, the supporting medical evidence has been obtained.  Given the favorable outcome of this decision (grant of service connection for left ankle and left hip disorders, grant of an increased rating of 10 percent for service-connected tension headaches, grant of an increased rating of 10 percent for service-connected left knee disability for the rating period prior to April 18, 2005, and grant of a TDIU), and the Veteran's withdrawal of all other issues on appeal, no conceivable prejudice to the Veteran could result from not obtaining the SSA records.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Accordingly, VA's duties to notify and assist will not be further discussed.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood, 1 Vet. App. at 193.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Hip Disorder

The Veteran contends that his left hip disorder originated in service and has continued since that time.  In the May 2012 Board personal hearing, the Veteran testified that he still has symptoms of a left hip disorder.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a left hip injury in service and that left hip disorder symptoms were chronic in service.  In a September 1987 service treatment record, the Veteran sought medical attention for complaints of pain associated with hyperextension of the left leg that occurred while running.  At that time, he was assessed with muscular strain of the left gluteus maximus.  Approximately two weeks later, the Veteran underwent X-ray examination of the left hip, due to continued complaints of pain.  X-ray examination revealed no degenerative changes or joint space narrowing, but there was evidence of a well-marginated bony protuberance which might be projecting posteriorly at the level of the interior aspect of the sacroiliac joint, which would be representative of benign exostosis or osteochondroma, which might be posttraumatic in nature.  

In a January 1988 service treatment record, the Veteran reported left hip pain.  He was noted to have a past history of left trochanteric bursitis.  Physical examination revealed no abnormalities.  He was instructed to take Motrin and to return in one week if he continued to have trouble.  The Veteran returned in February 1988.  His left hip was determined to be within normal limits, with full range of motion.  X-ray examination revealed an "old change" to the left femur.  

In a March 1988 service treatment record, the Veteran reported an eight month history of left hip pain that was unpredictable in occurrence.  He described the pain as grinding in character, and complained of pain and stiffness in the morning and with prolonged sitting.  In locating the pain, he pointed at the ischial tuberosity.  X-ray examination showed that the right sacroiliac joint was fused, inferiorly, and that there was an osteophyte on the left sacroiliac joint.  The impression was mild degenerative joint disease of the left hip and sacroiliac joints.

In March 1999, on service separation examination, the Veteran reported a history of degenerative joint disease of the left hip.  In an October 1989 service treatment record, the Veteran underwent an orthopedic evaluation in related to his complaints of left hip pain.  At the time of the evaluation, the Veteran stated that his hip pain, which was worse with activity, had been getting worse since the end of July.  Physical examination revealed slight tenderness on abduction with resistance, and point tenderness over the greater trochanteric area.  X-ray examination was noted to have revealed a possible osteophyte.  He was assessed with probable greater trochanteric bursitis.  

The Veteran underwent medical evaluation board (MEB) proceedings in December 1999, due in part to his complaints of left hip pain.  He was noted to have been on a physical profile related to osteoarthritis of the hips.  The examining physicians determined that a permanent physical profile of L3 was warranted for "osteoarthritis of the hips," among other conditions.  The permanent profile remained in place until the Veteran's discharge from service.

The Board next finds that the weight of the evidence demonstrates that left hip disorder symptoms have been continuous since service separation in July 2000.  In a September 2004 VA joints examination, the Veteran reported injuring his left hip in service and that left hip disorder symptoms have been continuous since service separation.  In a September 2009 VA joints examination, the Veteran reported injuring his left hip in service and that left hip disorder symptoms have been continuous since service separation.  During the May 2012 Board hearing, the Veteran testified under oath that his left hip disorder began in service and has continued since that time.  The Board finds that the Veteran is competent to report the symptoms of his left hip disorder.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current left hip disorder is related to service.  On VA X-ray examination in September 2004, the VA examiner reported no bony abnormality of the hips, including osteoarthritis.  On private X-ray examination in October 2007, the Veteran was diagnosed with mild bilateral hip osteoarthritis, left greater than right.  Findings included loss of joint space superiorly, as well as minimal marginal osteophyte formation.  On VA X-ray examination in September 2009, the VA examiner reported no bony abnormality of the hips, including osteoarthritis.  

The Board finds that the September 2004 and September 2009 VA examiners' nexus opinions concluding that the Veteran did not have a current diagnosis of a left hip disability that could be attributed to his service are of limited probative value.  Although X-ray examinations in September 2004 and September 2009 did not reveal degenerative changes, private X-ray examination in October 2007 did reveal degenerative changes.  The September 2004 and September 2009 VA examiners did not comment on the Veteran's credibly reported post-service symptoms of a left hip disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  The September 2009 VA examiner also did not comment on the October 2007 private X-ray reflecting left hip osteoarthritis.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis as having no probative value).  

The Board further finds that, because the diagnosis of left hip osteoarthritis was rendered while the Veteran was still on active duty, there is no need for competent medical nexus opinion evidence to relate the diagnosed left hip disability to service.  The in-service clinical findings and current diagnosis of left hip osteoarthritis establishes the requirement of currently diagnosed disability that is the same as the diagnosed disability in service.  See 38 C.F.R. § 3.303(b) (with chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes).  Significantly, there is no evidence of record to suggest that the left hip disability developed as a result of an intercurrent cause.  See Groves v. Peake, 
523 F.3d 1306, 1309-10 (Fed. Cir. 2008).  

The Board finds that there is additional competent evidence of a relationship between the Veteran's currently diagnosed left hip disability and active service.  Specifically, the Veteran reported and testified under oath to chronic symptoms of left hip swelling and pain in service and that he has experienced those same symptoms continuously since service separation.  The same symptoms formed the later diagnosis of left hip osteoarthritis.  See Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection for thoracic outlet syndrome); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left hip disorder have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Left Ankle Disorder

The Veteran contends that his left ankle disorder originated in service and has continued since that time.  In the May 2012 Board personal hearing, the Veteran testified that he still has symptoms of a left ankle disorder.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a left ankle injury in service and that left ankle disorder symptoms were chronic in service.  In a July 1979 service treatment record, an X-ray examination of the left ankle revealed marked soft tissue swelling in the lateral malleolar region without fracture or dislocation, indicating a soft tissue injury.  In a December 1985 service treatment record, an X-ray examination of the left ankle revealed marked soft tissue swelling in the lateral malleolar region with a small protruding bony fragment.  The service examiner diagnosed left ankle sprain.

In an August 1990 service treatment record, the Veteran reported left ankle pain.  The service examiner diagnosed left ankle sprain.  X-ray examination in 
August 1990 showed mild degenerative changes of the left ankle.  In an 
October 1990 service treatment record, the service examiner diagnosed left ankle sprain.  In a November 1990 service treatment record, the service examiner reported arthritic changes of the left ankle.  The Veteran was placed on a permanent physical profile as a result of his left ankle pain in October 1994.  The permanent profile remained in place until the Veteran's discharge from service.  In a February 1999 service treatment record, the service examiner diagnosed left ankle gouty arthritis.  In March 1999, on service separation examination, the Veteran reported a history of degenerative joint disease of the ankle.  

The Board next finds that the weight of the evidence demonstrates that left ankle disorder symptoms have been continuous since service separation in July 2000.  In a July 2003 private treatment record, the private examiner reported left ankle swelling and bony fragments at the tip of the lateral malleolus.  In a September 2004 VA joints examination, the Veteran reported injuring his left ankle in service and that left ankle disorder symptoms have been continuous since service separation.  The Veteran also reported that he was told that his left ankle disorder would require surgery.  During the May 2012 Board hearing, the Veteran testified under oath that his left ankle disorder began in service and has continued since that time.  The Board finds that the Veteran is competent to report the symptoms of his left ankle disorder.  See Charles; see also Barr (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Bennett, 10 Vet. App. 178 (the Board may rely upon lay testimony as to observable facts).

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current left ankle disorder is related to service.  On private X-ray examination in July 2003, the Veteran was diagnosed with left ankle swelling and bony fragments at the tip of the lateral malleolus.  The private examiner noted calcaneal spur formation and abnormalities.  On VA X-ray examination in September 2004, the VA examiner reported no bony abnormality of the ankles.  

The Board finds that the September 2004 VA examiner's nexus opinion concluding that the Veteran did not have a current diagnosis of a left ankle disability that could be attributed to his service is of limited probative value.  Although X-ray examination in September 2004 did not reveal degenerative changes, private X-ray examination in July 2003 did reveal degenerative changes.  The September 2004 VA examiner did not comment on the Veteran's credibly reported post-service symptoms of a left ankle disorder.  See Dalton (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  The September 2004 VA examiner also did not comment on the July 2003 private X-ray reflecting left ankle with bony fragments at the tip of the lateral malleolus and noted calcaneal spur formation and abnormalities.  See Reonal at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis as having no probative value).  

The Board further finds that, because the diagnosis of left ankle arthritis was rendered while the Veteran was still on active duty, there is no need for competent medical nexus opinion evidence to relate the diagnosed left ankle disability to service.  The in-service clinical findings and current diagnosis of left ankle arthritis establishes the requirement of both currently diagnosed disability that is the same as the diagnosed disability in service.  See 38 C.F.R. § 3.303(b) (with chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes).  Significantly, there is no evidence of record to suggest that the left ankle disability developed as a result of an intercurrent cause.  See Groves, 523 F.3d at 1309-10.  

The Board finds that there is additional competent evidence of a relationship between the Veteran's currently diagnosed left ankle disability and active service.  Specifically, the Veteran reported and testified under oath to chronic symptoms of left ankle swelling and pain in service and that he has experienced those same symptoms continuously since service separation.  The same symptoms formed the later diagnosis of left ankle arthritis.  See Rhodes, 4 Vet. App. at 126-27 (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection for thoracic outlet syndrome); Horowitz, 5 Vet. App. at 221-22 (lay statements are competent on in- service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Falzone, 8 Vet. App. at 403 (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition); Savage, 10 Vet. App. at 496-97 (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left ankle disorder have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating - Tension Headaches

The Veteran's tension headaches have been assigned a 0 percent (noncompensable) disability evaluation for the entire increased rating period on appeal pursuant to 
38 C.F.R. § 4.124a, DC 8100.  Although the Veteran is service connected for tension headaches, rather than migraine headaches, it is permissible to rate a diagnosed condition that does not match any of the diagnostic codes contained in the rating schedule under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20 (2011).  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.

The Veteran contends that he has headaches that occur two to three times per week.  He contends that the headaches are manifested by prostrating attacks occurring no more than approximately 6 times per year.  Both the nonprostrating and the prostrating headaches are characterized by sensitivity to sound but are not associated with sensitivity to light, nausea, or vomiting.  

Under the criteria for rating Migraine Headaches, DC 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 
50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise on the question of whether, for the entire increased rating period, the evidence more nearly approximated the criteria for a higher disability rating of 10 percent.  For the entire increased rating period, the Veteran has experienced headaches occurring approximately six times per year with manifestations of otosensitivty that approximate prostrating attacks, symptoms that more nearly approximate the 10 percent rating criteria under DC 8100.  38 C.F.R. 
§ 4.124a.

Treatment records dated from August 2003 to June 2009 show that in 
December 2003, the Veteran complained of a small intermittent headache that was dull in nature.  The other symptoms the Veteran complained of were consistent with a viral infection, and he was assessed with gastroenteritis and an upper respiratory infection.  These records do not otherwise show that the Veteran complained of or sought treatment for headaches.

On VA examination in September 2004, the Veteran reported a history of headaches that had been present on a daily basis, but currently occurred two to three times per week.  He stated that his headaches began in the occipital region as a pressure and evolved to also include the frontal retroorbital regions of the head, bilaterally.  The headaches were not associated with any vision changes or numbness, tingling, or weakness.  

On a scale from one to ten, he ranked the average headache as a four, but noted that they occasionally ranked as high as a six.  He reported that he experienced sensitivity to sound with the headaches but denied experiencing nausea or sensitivity to light.  The headaches did not worsen with movement.  In fact, the Veteran stated that if he did activities, it distracted him, and made the headaches a little more bearable.  The headaches occurred at different times of the day, and lasted the rest of the day, resolving only when he went to bed.  He did not take any medications for his headaches.  He stated that four to five times per year, he developed headaches that were so severe that he would have to leave work to lie down.  These headaches were described as a six on the scale from one to ten.  The frequency of these headaches was once every two to three months.  

In assessing the impact of his headaches on his daily life, the Veteran stated that the headaches, when present, caused him to possibly be less productive at work, and to be less active.  Overall, he described his headaches as having a minor impact on his life, as compared to his other medical problems.

Based upon the above, the examiner diagnosed the Veteran with tension-type headaches, which were nearing the criteria for chronic tension-type headaches.  The headaches were mild to moderate in nature and had a mild impact on his activities of daily living.  The Veteran also had more of a migraine-type headache, which occurred four to five times per year.  These headaches, when present, had a significant impact on his life, causing him to have to leave work and lie down.  However, the relative infrequency of these headaches resulted in less of an overall impact than the tension-type headaches.  The examiner noted that the Veteran's tension-type headaches were basically untreated, and that he would likely benefit from specific headache therapy.

In his June 2005 notice of disagreement, the Veteran disagreed with the noncompensable rating assigned for his headaches, noting that his headaches occurred at various times with varying frequency which he could not always describe.  He felt that the headaches were related to his overall level of pain related to his back, neck, knee, hip, and leg.

The Veteran underwent an additional VA examination for headaches in 
September 2009.  At the time of the examination, the Veteran described having intermittent headaches located behind his eyes and in the back of his head.  He stated that he did not receive any treatment for his headaches.  He described the frequency of migraine headaches as occurring once per month.  Less than half of these were categorized as prostrating, and all of them resolved with rest; he did not take any medication for his headaches.

Based upon the above, the examiner diagnosed the Veteran with tension headaches that had a mild impact on his ability to do chores, go shopping, exercise, and engage in recreation.  The headaches had no impact on his ability to participate in sports, travel, feed, bathe, dress, or groom himself.  The limitation of activities was limited to when a headache was present; there were no limitations in the absence of headache. 

The Board finds that the evidence is in relative equipoise regarding whether the criteria for the 10 percent rating under DC 8100 are met for the entire increased rating period.  The evidence indicates that the Veteran experienced incapacitating headaches at least four to five times per year that were accompanied by otosensitivity.  While some of these attacks might not be described as prostrating, considering the frequency of the attacks and the incapacitation endured by the Veteran during the headaches, the Board finds that the evidence is in relative equipoise as to whether some of these headaches more nearly approximate prostrating attacks.  Resolving reasonable doubt in the Veterans favor, the Board finds that the headaches are of such frequency that they more nearly approximate the criteria for the 10 percent rating under DC 8100 for the entire increased rating period.  38 C.F.R. § 4.124a.  

The Board further finds that the criteria for the next-higher 30 percent rating for tension headaches have not been met or more nearly approximated for any period.  For the entire period of increased rating appeal, the Veteran's tension headaches have not been characterized by headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Although the Veteran experiences non-prostrating tension headaches more frequently than he experiences prostrating headaches, the Board cannot find that the less severe and more severe headaches together most nearly approximate prostrating attacks occurring on average once a month over the last several months.  Despite the frequency of the less severe headaches, and their greater impact as compared to the less frequent migraine-like headaches, the Board concludes that the relatively minimal impact of the less severe headaches on the Veteran's activities of daily living does not allow for a rating higher than 10 percent.

The Board's grant of an increased 10 percent rating for tension headaches, while less than the schedular maximum rating, is a full grant of the benefits sought on appeal.  As stated above, the Veteran indicated at the May 2012 Board personal hearing that a 10 percent rating would fully satisfy his appeal of this rating issue; therefore, there remains no question of law or fact to be decided on the issue of increased rating for tension headaches in excess of 10 percent.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.204 (2011). 

Increased Rating - Left Knee Disability

The Veteran contends that his left knee disability warrants a higher rating for the increased rating period prior to April 18, 2005.  During the May 2012 Board personal hearing, the Veteran testified that he had surgery on his knee in 2005.  The Veteran's representative testified that the Veteran was entitled to a higher rating for his left knee disability for the increased rating period prior to April 18, 2005.  Because the Veteran's testimony indicates that he is only seeking a higher disability rating for the increased rating period prior to April 18, 2005, the Board's analysis will focus on that rating period.

The Veteran has a diagnosis of degenerative joint disease of the left knee.  Degenerative joint disease of the left knee was diagnosed on September 25, 2004 by X-ray studies.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 
10 percent rating may be assigned for each major joint so affected.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

In the September 2004 VA examination, the Veteran reported left knee pain.  The Veteran's degenerative joint disease of the left knee manifested limitation of flexion from 0 to 140 degrees.  The Board finds that, for the increased rating period prior to April 18, 2005, the Veteran's degenerative joint disease of the left knee manifested pain and noncompensable limitation of motion, which warrants a 10 percent disability rating under DC 5003.  38 C.F.R. § 4.71a.  

The Board has also considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Here, the Board notes the Veteran's reported impairment of function in occupational settings, such as not being able to stand or walk for prolonged periods, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 
9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  The Board finds that the Veteran does have some limitation of motion due to pain; however, this is encompassed in the current 10 percent rating under 
DC 5003.  Resolving reasonable doubt in the Veteran's favor, for the increased rating period prior to April 18, 2005, a 10 percent rating for degenerative joint disease of the left knee is granted under DC 5003.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for tension headaches or left knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's tension headaches are specifically contemplated by the schedular rating criteria as migraine headaches, and no referral for extraschedular consideration is required.  The rating assigned under DC 8100 is based on the average impairment of earning capacity resulting from headaches involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and includes consideration of economic inadaptability.  The record contains no indication that the Veteran's headache disability causes him greater difficulty than that contemplated by the 10 percent rating assigned in this decision.  Therefore, having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular evaluation assigned for the tension headaches to be inadequate to rate the Veteran's service-connected tension headaches.  See 38 C.F.R. § 4.20 (2011) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

In this case, the Board also finds that the schedular rating criteria contemplate the Veteran's service-connected left knee disability.  The service-connected left knee rating criteria specifically provide for ratings based on the presence of arthritis, instability, and limitation of motion of the left knee (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca).  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with tension headaches or left knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361; see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

TDIU Analysis

In this case, the Veteran contends that he is unable to maintain employment due to his service-connected disabilities.  In the April 2006 VA Form 9, the Veteran wrote that he was unable to work due to his service-connected disabilities.  

The Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for left knee disability, rated at 30 percent disabling; gout, rated at 20 percent disabling; right shoulder disability, rated at 10 percent disabling; lumbar spine disability, rated at 10 percent disabling; right upper extremity radiculopathy, rated at 10 percent disabling; cervical spine disability, rated at 10 percent disabling; tension headaches, rated at 10 percent disabling; right knee disability, rated at 0 percent disabling; irritable bowel syndrome (IBS), rated at 0 percent disabling; and gastroesophegeal reflux disease (GERD), rated at 0 percent disabling.  As the service-connected orthopedic disabilities are rated as one disability at 60 percent, and the combined disability rating for all service-connected disabilities is 70 percent, the percentage criteria for TDIU eligibility are met (at least one disability rated at least 40 percent, with combined rating at least 70 percent); therefore, entitlement to TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).

The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements showing his belief that he ended his employment because of the symptoms of his orthopedic disabilities, tension headaches, and gastrointestinal disabilities.  The Veteran takes multiple medications to handle his service-connected disabilities.

In an August 2000 VA examination, the Veteran reported being unemployed.  In the September 2004 VA examination, the Veteran reported being employed, but that his headaches forced him to leave work frequently.  In an April 2006 statement, the Veteran wrote that he was unable to work due to his cervical spine disability.  In a September 2007 VA treatment record, the VA examiner reported prolonged disability and unemployment due to the Veteran's musculoskeletal and neurological symptoms.  In the September 2009 VA examination, the Veteran reported being unemployed due to his service-connected orthopedic conditions.  

During the May 2012 Board personal hearing, the Veteran testified that he was unemployable because of the symptoms caused by his service-connected disabilities.  The Veteran testified that he was unable to get up out of a chair and was unable to walk due to his back and stomach disabilities.  

The Veteran is also in receipt of SSA disability benefits.  In an August 2008 SSA decision, the SSA Administrative Law Judge found that the Veteran was unable to work due, in part, to the service-connected multilevel degenerative disc disease and degenerative joint disease of the knees.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

The evidence weighing against the Veteran's claim for TDIU includes that the Veteran decided to retire from his position as a contract administrator in May 2005.  The evidence shows no difficulty consistently maintaining employment from separation from service in 2000 until his retirement in May 2005.  Additionally, during the May 2012 Board personal hearing, the Veteran testified that he had been taking classes at Drury University until 2009.

The Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran is unable to follow a substantially gainful occupation as a result of service-connected disabilities.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Withdrawal of All Other Appealed Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, in May 2012, and before a final decision was promulgated by the Board, the Veteran notified the Board in writing that he wished to withdraw his appeal concerning the issues of increased ratings for irritable bowel syndrome, right knee disability, gout, cervical spine disability (both orthopedic and neurologic manifestations0, and lumbar spine disability.  The Veteran specifically indicated in writing in May 2012 that if a TDIU were granted, his appeal would be satisfied and he was withdrawing all other issues on appeal.

Given the Board's granting of a TDIU in the decision herein, the remaining issues on appeal not specifically granted in this decision are withdrawn, and there remain 
no allegations of errors of fact or law for appellate consideration with regard to these other previously appealed issues.  Accordingly, the Board does not have jurisdiction to review the appeal in this regard, and these issues are dismissed.


ORDER

Service connection for a left ankle disorder is granted.

Service connection for a left hip disorder is granted.

An increased disability rating for tension headaches of 10 percent, but no higher, for the entire increased rating period, is granted.

An increased disability rating for a left knee disability of 10 percent, but no higher, for the rating period prior to April 18, 2005, is granted.

A TDIU is granted. 	(CONTINUED ON NEXT PAGE)



The issue of increased rating for irritable bowel syndrome, having been withdrawn, is dismissed. 

The issue of increased rating for right knee disability, having been withdrawn, is dismissed.

The issue of increased rating for gout, having been withdrawn, is dismissed.

The issue of initial rating for orthopedic manifestations of cervical spine disability, having been withdrawn, is dismissed.

The issue of initial rating for neurological manifestations cervical spine disability that affect the right upper extremity, having been withdrawn, is dismissed.

The issue of increased rating for lumbar spine disability, having been withdrawn, is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


